Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part25of 47
                                                     Page 1 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part35of 47
                                                     Page 2 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part45of 47
                                                     Page 3 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part55of 47
                                                     Page 4 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part65of 47
                                                     Page 5 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part75of 47
                                                     Page 6 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part85of 47
                                                     Page 7 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                         Page
                                            Part95of 47
                                                     Page 8 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-16
                        15-4 Filed
                                Filed02/16/21
                                      04/07/21 Entered
                                                  Entered02/16/21
                                                          04/07/2116:28:40
                                                                   17:04:33 Desc
                                                                            Desc
                 Exhibit D: Exhibit
                            Motion D    Page
                                    to Sell   105 of Page
                                            Part     47 9 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart11
                                                 5 ofPage
                                                      47 10 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart12
                                                 5 ofPage
                                                      47 11 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart13
                                                 5 ofPage
                                                      47 12 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart14
                                                 5 ofPage
                                                      47 13 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart15
                                                 5 ofPage
                                                      47 14 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart16
                                                 5 ofPage
                                                      47 15 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart17
                                                 5 ofPage
                                                      47 16 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart18
                                                 5 ofPage
                                                      47 17 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart19
                                                 5 ofPage
                                                      47 18 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart20
                                                 5 ofPage
                                                      47 19 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart21
                                                 5 ofPage
                                                      47 20 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart22
                                                 5 ofPage
                                                      47 21 of 22
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-16
                         15-4 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   D Sell
                                        PagePart23
                                                 5 ofPage
                                                      47 22 of 22
